Citation Nr: 1813108	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  17-67 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a higher initial rating for tinnitus, currently evaluated as 10 percent disabling, to include on an extraschedular basis.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from August 1946 to December 1947. 


These matters come before the Board of Veterans' Appeals (Board) on appeal of March 2017 and June 2017 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  38 U.S.C. § 7107(a) (2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Generally, evaluating a disability using either the corresponding or an analogous diagnostic code contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2017).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance.  As such, in exceptional cases where the schedular rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2017).  The governing norm for consideration of assignment of an extraschedular rating is a finding that the evidence before VA presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  If such criteria are met, the appeal must be referred to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of the assignment of an extraschedular rating.  38 C.F.R. § 3.321 (b) (1) (2017).  Otherwise, the schedular rating is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.


In this case, the Veteran is assigned a maximum, 10 percent, schedular rating for tinnitus pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260, the Diagnostic Code designated for rating recurrent tinnitus.  However, the Board finds that the record contains evidence of marked interference with employment due to the service-connected tinnitus.  To that effect, the August 2016 VA examiner found that the Veteran's tinnitus impacts his ordinary conditions of daily life, including ability to work.  Furthermore, at the August 2016 VA examination, the Veteran stated that he is unable to earn a living because he is usually in a "groggy state."  The Veteran further stated that he cannot sleep for more than one to two hours per night.  In an April 2017 correspondence the Veteran wrote that he used to earn a considerable income from public speaking in the form of verbal presentations and that he owned an ad agency in New York City; the Veteran further stated that, however, due to his service-connected tinnitus, he only sleeps two hours per night and cannot work during the day.  Additionally, the Veteran stated that he has fallen asleep while talking to people.  

As such, the Board concludes that referral to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extraschedular rating is warranted.  See VAOPGCPREC 6-96; Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (recognizing that the [Board] is not authorized to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321 (b)); Smallwood v. Brown, 10 Vet. App. 93, 98 (1997); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  Thus, a remand for consideration of entitlement to an extraschedular rating for the functional impairment due to manifestations of the Veteran's service-connected tinnitus, under the provisions of 38 C.F.R. § 3.321(b)(1), is warranted.

Entitlement to a TDIU

The claim for a TDIU is inextricably intertwined with the Veteran's claim for entitlement to a higher initial rating for tinnitus.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  As such, appellate consideration of the TDIU issue is deferred, pending completion of the action requested below. 

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  Expedited handling is requested.)


1.  Refer the Veteran's claim for an increased rating for his service-connected tinnitus to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of assignment of an extraschedular rating, to include with consideration of the Veteran's report of impaired sleep due to recurrent tinnitus that precludes adequate sleep and, thus, renders him unable to work.  A copy of the determination must be included in the claims file.  

2.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether a higher initial rating for tinnitus, to include on an extraschedular basis, and/or entitlement to a TDIU, may be granted.  If any benefit sought remains denied, furnish the Veteran with a supplemental statement of the case.  The appropriate period should be allowed for response before the appeal is returned to the Board. 


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100 (b) (2017).



